DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17158367, filed on 02/28/2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP 17158367, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 11 and 21 recite varying the density of the ultrasound beams steered within the ROI and the volumetric regions surrounding the ROI. This feature is not supported by the prior-file application. Accordingly, claims 11 and 21 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “100” in [0046] and [0049] and “103” in all other instances have both been used to designate the “CMUT cell” (paragraphs as numbered in applicant' s pre-grant publication US 2020/0060660). Likewise, reference character “100” has been used to designate both the “CMUT cell” in [0046] and [0049] and the “ultrasound system” in all other instances. 
Further, reference characters “112” in [0045] and “122” in all other instances have both been used to designate the “bottom electrode”. Likewise, reference character “112” has been used to designate both the “bottom electrode” in [0045] and the “silicon substrate” in all other instances.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: the “voltage supply 45” in paragraph [0050].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “130” in Figs. 3a and 3c and “69” in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Claim Objections
Claims 3, 12, and 18 are objected to because of the following informalities:  
Claim 3 reads “a region of interest (ROI) identifier enabling to identify a region of interest,” which should be corrected to “enabled.”  
Claim 12 includes the abbreviation “CMUT”, which should be defined in its first instance.
Claim 18 reads “configuring the ultrasound the ultrasound wave transmission” whereby the bolded text represents a duplication of the previous term and should be removed. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “ultrasound wave controlling unit” in claims 1-4, 10-11, 15 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.

A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: “the ultrasound wave controlling unit comprises a beamformer arranged to control ultrasound beam steering of the transmitted ultrasound wave” in paragraph [0009] and further in paragraphs [0043] and [0075]. 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “a region of interest (ROI) identifier…adapted to generate identification data indicating the region of interest within the volumetric region” as well as that “the ultrasound wave transmission within the volumetric region is configurable by a plurality of use cases in response to respective identifiers of said use cases”, wherein “the ROI identifier is configurable by the respective anatomical models of said use cases.” However, it is unclear whether applicant intends for the identification data generated by the ROI identifier and the use case identifiers to be the same or different from each other. Since the ROI identifier is “configurable by the respective anatomical models of said use cases,” it follows that the use case identifiers and the ROI identification data are the same. The claim is thus interpreted for the purposes of examination. For this reasons, claim 1 and it dependents are indefinite. 
Claim 8 recites “the ultrasound system of claim 1, wherein the ultrasound system is configured to generate guidance instructions for assisting a user of the probe in guiding the probe,” however, it is unclear what element of the ultrasound system performs the guidance. As presently presented, claim 8 nor its parent claim 1 recite an element for generating guidance instructions. Examiner recognizes that in [0068] of the specification “guidance instructions are presented to an operator of the probe 10…in any suitable manner, e.g. as audible instructions and/or as visual instructions on the display 18,” however, this element for presenting instructions to the operator is not positively recited in the claims. For this reason, claim 8 and its dependent (claim 9) are indefinite. 
the beamformer” in the fourth line.  Since the claim depends on claim 1, there is insufficient antecedent basis for this limitation in the claim. For this reason, claim 12 and its dependents (claims 13 and 14) are indefinite.
Claim 13 recites the limitation “the drive mechanism” in the fourth line.  Since the claim depends on claims 12 and 1, there is insufficient antecedent basis for this limitation in the claim. For this reason, claim 13 and its dependent (claim 14) are indefinite. 
Claim 15 recites “ultrasound image data having a relatively low spatial resolution within the volumetric region surrounding the identified ROI and relatively high spatial resolution within the region of interest”. However, the terms “relatively low” and “relatively high” are relative terms, which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is unclear to what the low and high spatial resolutions are relative. For this reason, claim 15 is indefinite. For the purposes of examination, the “relatively high” and “relatively low” descriptors are interpreted as being relative to each other, where the spatial resolution of “the volumetric regions surrounding the identified ROI” is lower than the spatial resolution “within the region of interest.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 7-10, 16, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowkes et al. (US 2004/0254439). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Fowkes teaches an ultrasound system for imaging a volumetric region comprising a region of interest via a “diagnostic medical ultrasound system” ([0016]) whereby “the disclosed embodiments may also operate with ultrasound systems which produce three dimensional and/or four dimensional, i.e. real time 3-D, images” ([0053]). A three dimensional image inherently represents a volumetric region and it is further implied that a region of interest is contained with a chosen volume being imaged. 
Fowkes further teaches the system comprising a probe comprising an array (“the ultrasound system 500 includes an ultrasonic imaging probe or transducer 504”([0042]) with “configurations, such as those for acquiring data with a two dimensional, 1.5 dimensional, or single element transducer array” ([0043])), an ultrasound wave controlling unit coupled to the array and adapted to control ultrasound wave transmission by the array and provide ultrasound image data of the volumetric region, and an image processor responsive to the ultrasound image data, based on which it is adapted to produce an ultrasound image (“the front-end acquisition hardware 22 causes the transducer 504 to generate acoustic energy into a subject and receives the electrical signals generated by the transducer 504 in response to the received echoes representing a two dimensional representation of the subject” ([0043]), whereby as previously stated, “the disclosed embodiments may also operate with ultrasound systems which produce three ultrasound wave controlling unit, and the individual elements of the “back end acquisition hardware subsystem 24” correspond to the image processor.
Fowkes further teaches the system comprising a region of interest (ROI) identifier configured to identify a region of interest on the basis of the ultrasound image data, and which identifier is adapted to generate identification data indicating the region of interest within the volumetric region; wherein the ultrasound wave transmission within the volumetric region is configurable by a plurality of use cases in response to respective identifiers of said use cases, each use case being associated with a particular imaging procedure and comprising an anatomical model for said imaging procedure; and wherein the ROI identifier is configurable by the respective anatomical models of said use cases in paragraph [0021]: “The disclosed embodiments relate to an imaging system which utilizes an operational rule set or an anatomical model, volumetric and/or dynamic, as a framework to comprehend anatomical features not otherwise comprehensible by the system.” Here, the “anatomical model” corresponds to the use cases associated with an anatomical model. Additionally, “the model further includes secondary or auxiliary functions or data which, while not necessarily part of the model, are related to, or may be derived from, the model…The association of the model with the actual anatomy forms derived associations between these secondary/auxiliary functions/data and the actual anatomy. Once associated, the system is capable of performing these functions or adapting operations with respect to the actual anatomy without manual input from the operator, or, alternatively, guiding/prompting the operator through manual performance of the functions or adapting operations. For example, systems settings and imaging parameters may be automatically set and/or dynamically varied to maintain optimal imaging as different portions of the subject are secondary information associated with the model may [be] used to indicate to the system as to where to place ROI's for particular functions, e.g. a blood vessel model may include secondary information to cause the system to place an ROI for Doppler imaging between the vessel walls and maintain the position of the ROI as the scan progresses” ([0021]). The “secondary or auxiliary functions or data” correspond to the identification data indicating the region of interest. Additionally, the ‘association’ of the secondary information with the anatomic model reads on the claim element wherein the ROI identifier is configurable by the respective anatomical models of said use cases.  
The evidence and logic pattern applied to claim 1 also applies to the complementary method claim 18. 
With regard to claims 2 and 19, Fowkes further teaches wherein the ultrasound wave controlling unit further comprises a beamformer adapted to control ultrasound beam steering of the transmitted ultrasound wave; and wherein the ultrasound beam steering is adapted to be configured by the plurality of use cases in response to the respective identifiers of said use cases: First, Fig. 2 includes “transmit beamformer 502” and “receive beamformer 506.” Second, “in one embodiment wherein the imaging system comprises a diagnostic medical ultrasound system, control data may be generated to control/manipulate operation of the transducer, or guide the user in doing so, such as by altering the beam focus, beam angle, frequency or other transducer operational parameters” ([0036]). The broadest reasonable interpretation of adapted to control ultrasound beam steering encompasses the changing the angle of the transmitted ultrasound signal. Further, as depicted by the flowchart of Fig. 1A, “control data may be generated based on the auxiliary information contained within the anatomical model…to alter the operation of the imaging system or otherwise augment the displayed representation of the anatomical structure being imaged” ([0035]).
Regarding claim 7, Fowkes teaches the ultrasound system of claim 1, further comprising a user interface adapted to receive a user-specified identifier of a particular use case in [0031]: “a database comprising a plurality of anatomical models is provided,” whereby “the anatomical model which best matches the anatomical structures is then selected from this database…based on the operational state of the diagnostic medical imaging system and, further, may be manually made by the operator or automatically determined by the diagnostic medical imaging system based on, for example, the detected comprehensible features.” This function of a user interface adapted to receive a user-specified identifier is performed by the user interface 120 in Fig. 2, which is “coupled with the system controller 122 and includes one or more input devices which the clinician/sonographer/physician uses to interface with the ultrasound system 500” ([0054]). 
With regard to claims 8 and 23, Fowkes further teaches wherein the ultrasound system is configured to generate guidance instructions for assisting a user of the probe in guiding the probe to a target location associated with the ROI in response to the ROI identifier in [0021]: “The association of the model with the actual anatomy forms derived associations between these secondary/auxiliary functions/data and the actual anatomy. Once associated, the system is capable of performing these functions or adapting operations with respect to the actual anatomy without manual input from the operator, or, alternatively, guiding/prompting the operator through manual performance of the functions or adapting operations.” Since the “secondary/auxiliary functions/data” correspond to the identification data indicating the region of interest as previously conveyed for claim 1, “performing these functions or adapting operations with respect to the actual anatomy” inherently includes the ROI. 
the ultrasound system of claim 8, wherein the ultrasound system is adapted to generate said guidance instructions based on a determined distance of the probe to the ROI in the entirety of paragraph [0037]: First, “control data may be generated based on…dynamic behavior to control the imaging system and/or prompt the user accordingly” in reference to dynamic or variable behavior of an anatomical structure. “For example, the heart is characterized by a cyclical dynamic behavior, i.e. as the heart beats, it moves in a cyclical fashion, e.g. diastole and systole.” This behavior can be encompassed in an anatomical model and by association with “auxiliary information,” the imaging system can be controlled such that “the focus of the transducer of a diagnostic medical ultrasound system may be dynamically adjusted synchronously with the movement of the heart such that the heart wall is always maintained in optimal focus.” Thus, the predictable “movement/displacement of the heart” corresponds to a determined distance of the probe to the ROI which is accounted for in the generated control data for prompting a user to control the imaging system.  
Regarding claims 10 and 20, Fowkes further teaches wherein the configuration of the ultrasound wave transmission or the ultrasound beam steering includes the ultrasound wave controlling unit to be arranged, based on the respective identifier of a use case, to vary a frequency of the ultrasound waves transmitted within the ROI and the volumetric region surrounding the identified ROI in the description of the Transmit beamformer 502 in paragraph [0044]: “The transmit beamformer 502 is coupled with the transducer 504 and is of a construction known in the art, such as a digital or analog based beamformer capable of generating signals at different frequencies. The transmit beamformer 502 generates one or more excitation signals which causes the transducer 504 to emit one or more ultrasonic pulses. Each excitation signal has an associated center frequency.” The broadest reasonable a frequency of the ultrasound waves transmitted within the ROI and the volumetric region surrounding the ROI. Absent further limitations as to the relation between the frequency and the ROI/volumetric region surrounding the ROI, the evidence provided by Fowkes teaches varying the frequency of the transmit beamformer 502 in the imaged anatomical structure that includes the ROI and portions surrounding the ROI. For example, “the system 500 is able to identify and highlight 310 the left ventricular chamber using the auxiliary data 306 from the model 228” of an “exemplary ultrasound image of a heart” ([0062]), where the left ventricular chamber corresponds to the ROI and the remaining components in the ultrasound image of Fig. 4B correspond to volumetric regions surrounding the identified ROI. 
 With regard to claim 16, Fowkes further teaches wherein the array is a one-dimensional array or a two-dimensional array in [0043]: First, “the front-end acquisition hardware 22 causes the transducer 504 to generate acoustic energy into a subject and receives the electrical signals generated by the transducer 504 in response to the received echoes representing a two dimensional representation of the subject.” This description of generating “a two dimensional representation” inherently suggests a one-dimensional nature of the transducer array. Second, “other configurations, such as those for acquiring data with a two dimensional, 1.5 dimensional or single element transducer array, may be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fowkes in view of Schneider.
Regarding claim 3, Fowkes teaches all the same claim elements as present in claim 1, but does not explicitly disclose said probe being suitable for intracavity imaging. Schneider, which discloses ultrasound imaging paired with anatomical intelligence for diagnosis, sharing a technical field with the instant application, is relied upon instead. Schneider specifically teaches that “real-time three-dimensional (3D) transesophageal echocardiography (TEE…has proven extremely valuable in making mitral valve procedures more effective” (1st paragraph, Role of TEE Imaging, pg. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Fowkes with the TEE probe of Schneider as an alternative approach to cardiac imaging, since “TEE remains the standard for accurate assessment of valve geometry and function” (1st paragraph, Role of TEE Imaging, pg. 3).
With regard to claim 4, Fowkes further teaches wherein the ultrasound wave controlling unit further comprises a beamformer adapted to control ultrasound beam steering; and wherein the ultrasound beam steering is adapted to be configured by the plurality of use cases in response to the respective identifiers of said use cases as previously conveyed for claim 2 in Fig 2 and paragraphs [0035]-[0036].

 
5 is rejected under 35 U.S.C. 103 as being unpatentable over Fowkes and Schneider, and further in view of Mori (EP 3117775).
The modification of Fowkes teaches the ultrasound system of claims 3, but does not teach further comprising a drive mechanism coupled to the probe and the ROI identifier, which drive mechanism acts to move the probe during operation under control of the ROI identifier. Mori, which discloses a control device for a drive unit for an intravascular probe for diagnosis, shares a technical field with the instant application, and is relied upon instead. First, Mori specifically teaches an “acquisition part 310 [acquiring] a signal measured using a first signal transceiver on a probe 370” inserted into a blood vessel, wherein “the first signal transceiver is an ultrasound transceiver 371” ([0015]). Further, upon designation of an ROI, “for example, the control device 300 may automatically set a region of interest based on a cross-sectional image or vascular axial sectional image obtained based on an ultrasound signal or ultrasound signal” ([0051]), “at Step S635, the drive control part 350 controls the drive part 360 to drive the probe 370 so as to move the optical transceiver 372 to a measurement beginning position. As described above, in this embodiment, a count value is associated with the amount of pulling-out of the probe part 101 in each cross-sectional image. In addition, a count value is associated with a horizontal axis in a vascular axial sectional image. Therefore, the drive control part 350 can know a count value corresponding to the measurement beginning position” ([0052]). “However, strictly speaking, the vascular length-wise position of the ultrasound transceiver 210 is different from that of the optical transceiver 230. Therefore, in another embodiment, the probe 370 is moved to obtain a count value different by a predetermined value from the count value corresponding to the measurement beginning position. For example, when the probe part 101 illustrated in Fig. 2A is used, the probe 370 is moved to obtain a count value which is smaller by a predetermined value 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fowkes via its acquisition hardware 20 to incorporate the drive control part 350 and drive part 360 of Mori in order to remove the need “for the user to designate a measurement range” ([0051]) that is less efficient and prone to human error. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowkes in view of Sato (US 2010/00292577). Fowkes teaches the ultrasound system of claim 1, but does not explicitly disclose wherein the probe comprises a cable including a plug for connecting to a user console of the ultrasound system, wherein: the plug comprises a tag storing the identifier of a particular use case associated with the probe; and the user console comprises a reader of said tag adapted to retrieve said identifier for configuring the ultrasound system in accordance the particular use case. However, Fowkes does teach that “the user interface 120 allows the user to coordinate multiple ultrasound probes 504” in paragraph [0054].  
Sato, which discloses an ultrasound image diagnosis apparatus in the same technical field as the instant application, is relied on instead. Specifically, Sato teaches that “an ultrasound probe 6 includes an ultrasound probe head 6 a including a plurality of transducers for transmitting and receiving ultrasounds, a cable 6 c connected to the ultrasound probe head 6 a, and a probe connector 6 b for coupling the cable 6 c to at least one of the connectors 7 a, 7 b, 7 c of the main body 3 of the ultrasound image diagnosis apparatus 1” ([0020]), which reads on the claimed cable and plug. Further, “each of the ultrasound probes 6 has a probe ID that represents 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system 500 of Fowkes with the probe cable IDs and CPU of the control unit 13 to recognize different probes for different anatomical uses for automatic and therefore more efficient selection of the appropriate anatomical use parameters associated with a given probe. 

Claims 11-12, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fowkes in view of Davidsen (WO 2015/028949).
Regarding claim 11, Fowkes teaches the ultrasound system of claim 2, but does not explicitly teach wherein the configuration of the ultrasound beam steering includes the ultrasound wave controlling unit to be arranged based on the respective identifier of a use case to vary a density of the ultrasound beams steered within the ROI and the volumetric region surrounding the ROI. While Fowkes discloses “altering the beam focus, beam angle, frequency or other transducer operational parameters” ([0036]) to teach the steering of the ultrasound beams, as previously discussed in claim 2, the reference is silent on varying the density of the ultrasound beams.  
Davidsen, which discloses an analogous ultrasonic diagnostic imaging system to the instant application, is relied upon instead. Specifically, Davidsen teaches a probe of CMUT st paragraph, pg. 2). This suggests that each of the CMUT cells are individually controllable and selectable, thus changing the density of the ultrasound beams, accordingly. Specifically, “the transducer array is coupled to a multiplexer 11 that controls which CMUT cells in the array are activated for transmit and/or receive according to the system design, which selectively activates groups of CMUT cells as individual acoustic elements. The configuration and number of CMUT cells in each acoustic element can be tailored for a selected imaging procedure for a desired clinical application” (1st paragraph, pg. 3). 
Further, under the broadest reasonable interpretation of the claim, the language encompasses varying a density of the ultrasound beams steered within the ROI and the volumetric region surrounding the ROI. Absent further limitations as to the relation between the density and the ROI/volumetric region surrounding the ROI, the evidence provided by Davidsen teaches varying the density of ultrasound beams via the number of activated CMUT cells for imaging the anatomical structure that includes the ROI and portions surrounding the ROI. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer probe of Fowkes with the CMUT transducer probe of Davidsen with individually controllable CMUT cells to enable wider functionality within a single probe for different clinical applications without the need for “multiple transducers for various applications” which are associated with “a significant cost th paragraph, pg. 1).  
The same evidence and logic pattern for claim 11 applies to method claim 21.
Regarding claim 12, Fowkes teaches the ultrasound system of claim 1, but does not teach wherein the probe comprises an array of CMUT transducers adapted to steer ultrasound beams in a variable frequency range over the volumetric region; and the ultrasound system further comprises a transducer frequency controller coupled to the beamformer and adapted to vary operation frequencies of the CMUT transducers within the frequency range; which frequency controller is arranged to set the operation frequency to a first frequency for the ultrasound beam steered in the volumetric region.
Instead, Davidsen teaches that “an ultrasonic diagnostic imaging system can be adapted to operate a single CMUT transducer probe over different ranges of frequencies for different clinical application of ultrasound imaging,” where “upon selection of an imaging procedure for a particular clinical application, the imaging system is adapted to selectively vary a DC bias voltage to control a frequency of the groups of CMUT cells in the transducer probe and vary the configuration of the groups of CMUT cells in the probe to tailor the pitch of the transducer elements according to the selected imaging procedure” (1st paragraph, pg. 2). This evidence reads on the probe comprising an array of CMUT transducers adapted to steer ultrasound beams in a variable frequency range over the volumetric region. 
Further, “the transmission of ultrasonic beams from the transducer array 10' under control of the microbeamformer 12 is directed by a transducer controller 18 coupled to the T/R switch and the main system beamformer 20” (2nd paragraph, pg. 3) reads on a transducer frequency controller coupled to the beamformer and adapted to vary operation frequencies of the CMUT transducers within the frequency range. The “transmission of ultrasonic beams” inherently contains frequency information.  
Further, the system of Davidsen teaches “the setting of the voltage bias and the configuration of the CMUT cells for each acoustic element are set for a selected clinical application” wherein “the location (e.g., deep or shallow) and tissue characteristics of the anatomy for each clinical application varies and involves different frequencies and transducer pitches for optimal image formation” (1st paragraph, pg. 4). Thus, the system of Davidsen inherently sets different frequencies, and can set the operation frequency to a first frequency for the ultrasound beam steered in the volumetric region as a selected clinical application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer probe of Fowkes with the CMUT transducer probe of Davidsen to overcome the drawbacks of “conventional piezoceramic transducers” that “exhibit limited bandwidths for imaging over wide frequency ranges” which are often “accompanied with a suite of transducers that can be used to cover the frequency ranges needed for performing different clinical applications” that results in “a significant cost burden and causes additional inconvenience each time a sonographer has to change transducers and reoptimize system settings for imaging with a different transducer” (4th paragraph, pg. 1). 
With regard to claim 15, the modification of Fowkes teaches the ultrasound system according to claim 11, but does not disclose wherein the ultrasound wave controlling unit or the beamformer is arranged to provide the ultrasound image data having a relatively low spatial resolution within the volumetric region surrounding the identified ROI and relatively high spatial resolution within the region of interest. However, as previously conveyed for claim 11, Davidsen teaches activating specific groups of CMUT transducer cells depending on the clinical configuration of the acoustic elements can be manually set by a user” such as “the frequency and/or configuration of the acoustic elements can be preset in the system for different clinical applications...For example, touchscreen icons (or icons activated with a mouse) can be present on the display 40 and selected individually by a user. After selection, the system configures the array transducer for that particular application. As part of the imaging procedure, the transmit and receive frequencies as well as the pitch of the array transducer are quickly configured by the system through control of the multiplexer 11 and the DC bias control 45…The pitch of the transducer will also be tailored by changing the number and/or configuration of CMUT cells that are operated together as individual acoustic elements, such that the element pitch is optimized for reduced grating lobes during imaging” (1st paragraph, pg. 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fowkes with the CMUT cells and user interface 38 of Davidsen to configure a clinical application of an anatomical structure as in .     

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fowkes and Davidsen as applied to parent claim 12, and further in view of Mori.
The modification of Fowkes and Davidsen teaches the ultrasound system of claim 12, as well as wherein the transducer frequency controller is further adapted to change, based on the identification data, the operation frequency to a second frequency for the ultrasound beams steered within the region of interest as previously conveyed for claim 12. Further, since Davidsen teaches “the setting of the voltage bias and the configuration of the CMUT cells for each acoustic element are set for a selected clinical application” wherein “the location (e.g., deep or shallow) and tissue characteristics of the anatomy for each clinical application varies and involves different frequencies and transducer pitches for optimal image formation” (1st paragraph, pg. 4),the system of Davidsen inherently sets different frequencies, and can set the operation frequency to a second frequency. Further, because the ROI is within the image of the volumetric region, the second frequency applied to the anatomical structure would thus necessarily apply to the ROI, where the volumetric region is not precluded from receiving the second frequency.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer probe of Fowkes with the CMUT transducer probe of Davidsen to overcome the drawbacks of “conventional piezoceramic transducers” that “exhibit limited bandwidths for imaging over wide frequency ranges” which th paragraph, pg. 1).
However, neither Fowkes nor Davidsen teach the second frequency being higher than the first frequency, and the drive mechanism is adapted to move the probe, based on the identification data, enabling a distance variation between the probe and the ROI. 
Instead, Mori is relied upon to teach the drive mechanism adapted to move the probe as previously conveyed for claim 5, such that “the system” of Fowkes “is capable of performing these functions or adapting operations with respect to the actual anatomy without manual input from the operator” after association between “secondary/auxiliary functions/data and the actual anatomy” (Fowkes [0021]) as previously conveyed for claim 8. In other words, the “secondary data” of Fowkes corresponds to the identification data indicating the region of interest of Fowkes associated with the particular anatomical structure, while Mori adjust the position of the probe based on the identification of the ROI. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fowkes with the drive control part 350 and drive part 360 of Mori to precisely move the probe to its target location based on automatic identification of the ROI, removing the need for “the user to designate a measurement range” ([0051]), which is less efficient and prone to human error. 
 Further, this modification of Fowkes and Mori teaches that the second frequency for ultrasound beams steered within the ROI is higher than the first frequency of ultrasound beams steered in the volumetric region. It is well known in the art that lower frequency ultrasound is .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fowkes, Davidsen, and Mori as applied to parent claim 12, and further in view of Rothberg (US 2017/0360399).
The modification of Fowkes teaches the ultrasound system according to claim 13, and setting the operation frequency to the second frequency for the ultrasound beams steered within the ROI and to the first frequency for the ultrasound beams steered outside the region of interest, the second frequency being higher than the first frequency as previously conveyed for claim 13. However, this modification of Fowkes does not teach wherein the transducer frequency controller is adapted to simultaneously set the first and second operation frequencies. 
Rothberg, which discloses “a system comprising a multi-modal ultrasound probe configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles” (Abstract), shares a technical field with the instant application. different and medically-relevant frequency ranges is that the ultrasonic transducers may be arranged in an array having a pitch adequate for both high-frequency and low frequency scanning” ([0050]). This evidence suggests that both modes – associated with different frequencies – are simultaneously operable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fowkes as follows: by adjusting the pitch of the groups of CMUT cells of Davidsen in the manner described by Rothberg, sufficient separation for the groups transmitting different frequencies is obtained. Thus, upon associating the “secondary data” indicating the region of interest with the features of the anatomical structure of Fowkes, its system controller 122 can set the different frequencies for the ROI and the remaining volumetric region by adjusting the imaging system via its beam angle, further modified with Davidsen and Rothberg to transmit ultrasound waves of different frequencies via the different groups of CMUT transducer cells. This modification would have been obvious for use “by medical professionals or other users to perform different imaging tasks that presently require us of multiple conventional ultrasound probes” ([0030]), by consolidating different modes associated with different frequencies into “a single device.”  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fowkes in view of Mori. 
Fowkes teaches the ultrasound system according to claim 1, but does not explicitly teach wherein the probe is an IVUS probe or an ICE probe. Instead, Mori teaches “that the control IVUS function and OCT function. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe 504 of Fowkes with a well-known probe type in the field of ultrasonic imaging such as the IVUS of Mori.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fowkes in view of Mori. 
Fowkes teaches the method of claim 19, but does not disclose further comprising moving the probe during operation with a drive mechanism under control of the ROI identifier.
The same evidence and logic pattern as applied to claim 5 also applies to claim 19. First, Mori specifically teaches an “acquisition part 310 [acquiring] a signal measured using a first signal transceiver on a probe 370” inserted into a blood vessel, wherein “the first signal transceiver is an ultrasound transceiver 371” ([0015]). Further, upon designation of an ROI, “for example, the control device 300 may automatically set a region of interest based on a cross-sectional image or vascular axial sectional image obtained based on an ultrasound signal or ultrasound signal” ([0051]), “at Step S635, the drive control part 350 controls the drive part 360 to drive the probe 370 so as to move the optical transceiver 372 to a measurement beginning position. As described above, in this embodiment, a count value is associated with the amount of pulling-out of the probe part 101 in each cross-sectional image. In addition, a count value is associated with a horizontal axis in a vascular axial sectional image. Therefore, the drive control part 350 can know a count value corresponding to the measurement beginning position” ([0052]). “However, strictly speaking, the vascular length-wise position of the ultrasound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acquisition hardware 20 of Fowkes to incorporate the drive control part 350 and drive part 360 of Mori in order to remove the need “for a user to designate a measurement range” that is less efficient and prone to human error. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simopoulos et al. (US 2007/0055153) teaches an ultrasound medical diagnostic imaging system and method for automated identification of anatomical structures and the subsequent setting of imaging parameters of the ultrasound medical imaging system based on the identification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793